Citation Nr: 0012595	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-46 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a disability evaluation in excess of 20 
percent for low back disability, to include entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
July 11 to 25, 1992.  Active service from September 1987 to 
July 1988 and from August to December 1992 remains 
unverified.  

This matter originates from an August 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for a 
low back disorder classified as "small left paramidline disc 
bulge at L5-S1 with continuing low back pain" and assigned a 
10 percent evaluation under Diagnostic Code 5293, effective 
from the date of receipt of the original claim for 
compensation benefits on February 16, 1994.  The appellant 
disagreed with the rating assigned and perfected his appeal 
to the Board of Veterans' Appeals (Board), which in December 
1996 remanded the case to the RO for additional development, 
including adjudication of a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  

In May 1997, the RO granted a 20 percent rating for the 
service-connected low back disability, effective from 
February 16, 1994, but denied an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1), as well as 
entitlement to a TDIU.  The appellant was so informed in 
writing later the same month.  In a decision dated in 
September 1998, the Board denied a rating in excess of 20 
percent for the low back disability and found that 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
was not warranted.  The Board was of the opinion that a 
notice of disagreement had not been entered with respect to 
the TDIU claim and that that claim was, accordingly, not 
before it.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated June 1999, the Court vacated the Board's decision 
and remanded the matter to the Board for further proceedings 
consistent with a Joint Motion for Remand and to Stay Further 
Proceedings filed with the Court.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  

In September 1999, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the 
appellant's appeal.  The attorney-representative responded in 
October 1999 that his representation was limited to the 
representing the appellant before the Court and that he would 
not be representing the appellant before VA.  Accordingly, 
the Board wrote to the appellant in October 1999 and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  The Board also noted that 
the representative who had represented him prior to his 
appeal to the Court would be afforded the same opportunity 
provided he had not revoked that representative's 
appointment.  

In March 2000, The American Legion, the previously designated 
representative, submitted a written argument in support of 
the appeal.  The matter is now before the Board for further 
appellate consideration.  


REMAND

The joint motion on which the remand from the Court was 
predicated is of record.  Its contents will not be repeated 
here.  To ensure that VA complies fully with the Court's 
Order in this case, the case is REMANDED to the RO for the 
following development:  

1.  The RO should attempt to verify, 
through official channels, the 
appellant's periods of active military 
service (other than his period of active 
duty for training in July 1992).  

2.  The RO should contact the Adjutant 
General of Nebraska, or any subordinate 
commander as necessary, and attempt to 
secure all of the appellant's service 
medical records for his period of service 
with the Nebraska Army National Guard.  
These records should be associated with 
the claims file.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his low 
back disability since July 1992.  After 
securing any necessary release, the RO 
should obtain these records and associate 
them with the claims file.  In any case, 
the RO should obtain all relevant 
treatment records of the appellant at the 
VA Medical Center, Lincoln, Nebraska, and 
associate them with the claims file.  

4.  The RO should obtain the appellant's 
educational folder and his vocational 
rehabilitation folder, if any, and 
associate them with the claims file.  

5.  The appellant should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected low back disability.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiners are requested to 
review the claims file and offer opinions 
on the extent to which the service-
connected low back disability could be 
said to impair the appellant's ability to 
secure or follow substantially gainful 
employment.  All opinions and conclusions 
should be supported by a complete 
rationale.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
disability rating in excess of 20 percent 
for the service-connected low back 
disability, to include whether the matter 
should be referred to the VA Central 
Office for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The RO 
should also readjudicate entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



